VICTORY, J.,
concurring.
hln my view, the trial court should have maintained its ruling that once the defendant chose to represent himself, he was to do so throughout the entire trial. However, the state has not taken a writ from the trial court’s current ruling that standby counsel are now to represent the defendant in the penalty phase of this trial. As the majority notes, a defendant may not force a postponement of trial, or, in the present case, the penalty phase of a capital trial, by manipulating his right to counsel.